DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 26 and 29 require a live attenuated yellow fever virus (YFV) strain adapted to grow on Vero cells that is less neurovirulent than a 17D-parent-derived-substrain that is not adapted to grow on Vero cells. However, the requisite degree of neurovirulence of the Vero-adapted YFV cannot be determined from the recited phrase, “less…than…”.  This rejection affects all dependent claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claims 26-29 and 40-45 require a live-attenuated YFV strain adapted to grow on Vero cells that is less neurovirulent than a 17D-parent-derived-substrain that is not adapted to grow on Vero cells. There is no structure requirements for the Vero-cell-adapted YFV strain or the 17D-parent-derived-substrain for these claims, though instant claim 28 specifies that the 17D-parent-derived-substrain comprises SEQ ID NO: 2. Paragraph [0084] of the instant published application, USPgPub 2021/0154289, YF-VAX® inherently possesses SEQ ID NO: 2. Instant claims 30-33 and 46 require that the Vero-cell-adapted YFV strain possesses a substitution in the envelope, V480L; and/or a substitution in NSa2, M65V; and/or a codon change in NS4a at position 19 from AAA to AAG; and/or a codon change at position 145 of the envelope protein from GUA to GUU. The mutations recited in instant claims 30-33 and 46 are point mutations with no descriptive sequence context for the remainder of the instant live-
Instant working example 1 describes a method for obtaining a live-attenuated YFV strain adapted to grow on Vero cells by purifying the genomic RNA of a parent live-attenuated YFV strain (YF-VAX®) that is adapted to grow on hens’ eggs; transfecting Vero cells with YF-VAX; growing the Vero cells in culture medium that is serum-free; amplifying the YFV and cloning YFV populations successive times with plaque purifications and recovering a YFV that is less neurovirulent than the parent egg-adapted YFV. Example 2 indicates that Master Seed Lot YFV Candidates, TV3111 and TV3112, possess no neurovirulent effect in the mouse virulence test (MLD50), see Table 2, and each possess Val480Leu and Met65Val according to Table 18. Example 5 indicates that TV3112 is non-toxic and safe in a monkey model and Example 6 demonstrates protective efficacy against the virulent Asibi strain in macaques vaccinated with TV3112. 

The applicable standard for the written description requirement can be found in MPEP 2163. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, there is no disclosure of sufficient characteristics of the claimed genus of strains to allow persons of ordinary skill in the art to recognize that applicants were in possession of the claimed genus of live-attenuated YFV strains adapted to grow on Vero cells that are less neurovirulent than a 17D-parent-derived-substrain that is not adapted to grow on Vero cells.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406. 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written 
Claims 26-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
Instant claims 26-29 and 40-45 require a live-attenuated YFV strain adapted to grow on Vero cells that is less neurovirulent than a 17D-parent-derived-substrain that is not adapted to grow on Vero cells. There is no structure requirements for the Vero-cell-adapted YFV strain or the 17D-parent-derived-substrain for these claims, though instant claim 28 specifies that the 17D-parent-derived-substrain comprises SEQ ID NO: 2. Paragraph [0084] of the instant published application, USPgPub 2021/0154289, YF-VAX® inherently possesses SEQ ID NO: 2. Instant claims 30-33 and 46 require that the Vero-cell-adapted YFV strain possesses a substitution in the envelope, V480L; and/or a substitution in NSa2, M65V; and/or a codon change in NS4a at position 19 from AAA to AAG; and/or a codon change at position 145 of the envelope protein from GUA to GUU. The mutations recited in instant claims 30-33 and 46 are point mutations with no descriptive sequence context for the remainder of the instant live-
Instant working example 1 describes a method for obtaining a live-attenuated YFV strain adapted to grow on Vero cells by purifying the genomic RNA of a parent live-attenuated YFV strain (YF-VAX®) that is adapted to grow on hens’ eggs; transfecting Vero cells with YF-VAX; growing the Vero cells in culture medium that is serum-free; amplifying the YFV and cloning YFV populations successive times with plaque purifications and recovering a YFV that is less neurovirulent than the parent egg-adapted YFV. Example 2 indicates that Master Seed Lot YFV Candidates, TV3111 and TV3112, possess no neurovirulent effect in the mouse virulence test (MLD50), see Table 2, and each possess Val480Leu and Met65Val according to Table 18. Roukens et al. (Expert Opinion on Biological Therapy. 2008; 8 (11): 1787-1795) specifically teach on page 1789 (bottom of section 3):
….loss of potency expressed in 50% mouse lethal doses (MLD 50 ) or its equivalent in Plaque Forming Units (PFU) should not be more than 1.0 log 10 and should at least meet the required minimum number of MLD 50 per vaccine dose [17] . MLD 50 is the viral dose at which 50% of  
Therefore, a YFV vaccine possessing no neurovirulence, as indicated in Example 2, would be predicted as ineffective according to the teachings of Roukens et al. 
Instant Example 5 indicates that TV3112 is non-toxic and safe in a monkey model and Example 6 demonstrates protective efficacy against the virulent Asibi strain in macaques vaccinated with TV3112. 
While these results are encouraging, the instant disclosure does not adequately describe the genus of live-attenuated YFV strains adapted to grow on Vero cells that is less neurovirulent than a 17D-parent-derived-substrain that are not adapted to grow on Vero cells encompassed by the instant claims. The skilled artisan would be unable to make the genus of live-attenuated YFV strains adapted to grow on Vero cells possessing the claimed mutations that are less neurovirulent than a 17D-parent-derived-substrain that is not adapted to grow on Vero cells.  
Lee et al. teach a method for obtaining a live-attenuated YFV strain adapted to grow on Vero cells by purifying the genomic RNA of a parent live-attenuated YFV strain (YF-VAX®) that is adapted to grow on hens’ eggs, see paragraph [0057]; transfecting Vero cells with YF-VAX; growing the Vero cells in culture medium that is serum-free, see paragraph [0056]; amplifying the YFV and cloning YFV populations (11) successive times with plaque purifications and recovering a YFV that is less neurovirulent than the parent egg-adapted YFV.  See paragraphs [0057-0069 and 0084-0089] and Figures 2, 3A-3C. Paragraph [0084] of the instant published application, USPgPub 2021/0154289, YF-VAX® inherently possesses SEQ ID NO: 2. Therefore, Lee et al. use the same starting material as instantly required in claim 28. However, the live-attenuated YFV strain adapted to grow on Vero cells of Lee et al. do not possess any of the instant substitutions in the envelope, V480L; and/or in NSa2, M65V, instantly attributed to a 
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make the genus of live-attenuated YFV strains adapted to grow on Vero cells possessing the claimed mutations that are less neurovirulent than a 17D-parent-derived-substrain that is not adapted to grow on Vero cells.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-29 and 40-45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (USPgPub 2011/0287519).
Lee et al. anticipate a method for obtaining a live-attenuated YFV strain adapted to grow on Vero cells by purifying the genomic RNA of a parent live-attenuated YFV strain (YF-VAX®) that is adapted to grow on hens’ eggs, see paragraph [0057]; transfecting Vero cells with YF-VAX; growing the Vero cells in culture medium that is serum-free, see paragraph [0056]; amplifying the YFV and cloning YFV populations (11) successive times with plaque purifications and recovering a YFV that is less neurovirulent than the parent egg-adapted YFV.  See paragraphs [0057-0069 and 0084-0089] and Figures 2, 3A-3C. While Lee et a. do not mention a mouse lethal dose 50 (MLD 50 test), the live-attenuated YFV strain adapted to grow on Vero cells of Lee et al. was obtained by the same method instantly claimed with the same starting material YF-VAX®. Paragraph [0084] of the instant published application, USPgPub 2021/0154289, YF-VAX® inherently possesses SEQ ID NO: 2. Therefore, Lee et al. anticipate the structural requirements of instant SEQ ID NO: 2, required by instant claim 28, and the same level of “less” neurovirulence as the instant live-attenuated YF-VAX® strain adapted to grow on Vero cells instantly claimed, according to instant claims 26-29 and 43-45. Paragraphs [0080-.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 30-39 and 43 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 26-29, 38, 39, 42-45, and 50 of copending Application No. 17/453,758 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Both sets of claims recite identical limitations.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 26-29, 40-42, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-37, 46-49, and 53-55 of copending Application No. 17/453,758  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the yellow fever virus vaccine strain adapted to grow on Vero cells from a 17D parent yellow fever virus vaccine that is not adapted to grow on Vero cells of ‘758 claims 32-37, 46-49, and 55 anticipate the instant yellow fever virus vaccine in the vaccine composition and method of immunization of claims 26-29, 40-42, 45, and 46. In addition, the use of serum-free medium used in the method of growing the yellow fever virus strain of claims 53 and 54 anticipates the instant use of serum-free medium that is also free of human and animal-derived substances of instant claim 44. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xie et al. (Virus Research. 1998; 55: 93-99) discuss the genetic stability of 17D YFV isolated from vaccinated individuals.
Palmer et al. (Journal of General Virology. 2007; 88: 148-156) review the safety mechanisms of YF-VAX™.
Piras-Douce et al. (Vaccine. 2021; 39: 1846-1856).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648